              Case 5:19-po-00026-JLT Document 12 Filed 06/01/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 5:19-po-00026-JLT
12                        Plaintiff,                  MOTION AND ORDER FOR DISMISSAL
                                                      (DOC. 11)
13   v.
14   ELIOT W. LOW
15                        Defendant.
16

17
     The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 5:19-po-00026-
19

20 JLT against ELIOT W. LOW, without prejudice, in the interest of justice, pursuant to Rule 48(a) of the

21 Federal Rules of Criminal Procedure.

22

23
     DATED: May 29, 2020                                Respectfully submitted,
24
                                                        McGREGOR W. SCOTT
25                                                      United States Attorney
26                                              By:     /s/ William B. Taylor
                                                        WILLIAM B. TAYLOR
27                                                      Special Assistant United States Attorney
28
                                                       1
                                                                                              U.S. v. Low
                                                                              Case No. 5:19-po-00026 JLT
               Case 5:19-po-00026-JLT Document 12 Filed 06/01/20 Page 2 of 2



 1
                                                      ORDER
 2
     IT IS HEREBY ORDERED that Case No. 5:19-po-00026-JLT against ELIOT W. LOW be dismissed,
 3
     without prejudice, in the interest of justice.
 4

 5
     IT IS SO ORDERED.
 6
         Dated:     May 30, 2020                            /s/ Jennifer L. Thurston
 7                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                                                                          U.S. v. Low
                                                                          Case No. 5:19-po-00026 JLT
